DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-21 and 24-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Marmaras et al (WO 2013/091790 hereafter Marmaras) in view of Sun et al .
Marmaras discloses a bandage composition comprising a skin adhesive region, a non-adhesive wound/cell contact portion comprising three-dimensional pattern of protrusions (abstract, page 2, lin. 14-35).  The pattern forms asymmetrical topography that allows for cell migration away from the wound (page 1, lin. 7-8, 28-33) the topographical patterns are aligned and ordered causing wound healing by inducing directional movement of a plurality of cells (page 2, lin. 9 – page 3, lin. 4; Fig. 1 and 2a-d). This migration occurs without the need for chemical gradients (page 3, lin. 2-12).  The protrusions can be any repeating pattern comprising ridges and grooves in the range from 1-9 microns, where the width of the ridges is from 1-5 microns, and width of the grooves (spacing between the protrusions) range from 1-5 microns (page 5, lin. 20-24, Fig 2a).  The height of the protrusions are from 0.5-5 microns (page 5, lin. 20-24).  The pattern repeat period is smaller than 10 microns where the pattern length is larger than 1 mm (page 5, lin. 4-10).  The ridges have triangular shape and from a profile would be described as saw-toothed (page 12, lin. 22-28). The pattern can be a straight line or curved (page 12, lin. 29-33). The composition is in the form of a wound dressing with a backing layer opposite the cell contacting side that prevents fluid passage along with skin adhesive configured to adhere the device to the skin that is proximate to a wound (claims).  The cell contacting surface may also comprise elastic materials (claims).
While Marmaras discloses a wound healing composition comprising protrusions that induce cell migration, the reference does not disclose the length of the instant claims.  However, the cell contacting surface can be arranged in multiple fashions that allow for cell migration.  The specific use of asymmetrical protrusions for cell migration is well known in the art as seen in the Sun study.
Sun discloses the use of asymmetrical nanotopography to promote cell guidance (abstract).  The nanotopography is saw tooth shaped and triangular where the top is offset from the base of the triangle Figure 1).  The protrusions measure in 2 micron spacing from ridge to ridge, where the saw teeth are 8 0-2700 axis (page 12558).  The saw teeth have a 1 micron offset (Fig S1 A and B). The asymmetrical nanotopography is formed using polymeric materials that guide cells and fluids (page 12560, 12561).  It would have been obvious to include the nanotopography of Sun into the composition of Marmaras as they solve the same problem in the same way.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable wound healing composition that speeds recovery by guiding cells and allowing for increased healing.  It would have been obvious to include the cell migrating asymmetrical nanotopography of Sun into the bandage of Marmaras as they solve the same problem and function in the same way.  One of ordinary skill in the art would have been motivated to combine the prior art with an expectation of success of a wound healing device with improved healing and ease of removal without disrupting scab formation.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-21 and 24-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618